FILED
                            NOT FOR PUBLICATION
                                                                             MAY 25 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALFONSO GONZALEZ, AKA Alonso                      No. 14-55939
Gonzalez,
                                                  D.C. No. 2:10-cv-09201-DSF-SP
              Petitioner - Appellant,

 v.                                               MEMORANDUM*

PAT L. VAZQUEZ,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                         Argued and Submitted May 5, 2016
                               Pasadena, California

Before: KOZINSKI, W. FLETCHER, and GOULD, Circuit Judges.

      Alfonso Gonzalez appeals the district court’s denial of his 28 U.S.C. § 2254

habeas corpus petition claiming that the California state trial court violated his due

process rights by failing to order a competency hearing sua sponte and conducting




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
his trial while he was incompetent. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      1. The California Court of Appeal reasonably determined that the evidence

was not sufficient to raise a “bona fide doubt” as to Gonzalez’s competency to

stand trial. Pate v. Robinson, 383 U.S. 375, 385 (1966); Odle v. Woodford, 238
F.3d 1084, 1087 (9th Cir. 2001). The record does not compel a finding that

Gonzalez had the kind of “history of pronounced irrational behavior” that would

require a trial court to order a competency hearing. Pate, 383 U.S. at 386; see also

Drope v. Missouri, 420 U.S. 162, 180 (1975) (holding that irrational behavior

alone may, in some circumstances, be sufficient to require a competency hearing).

Accordingly, we defer to the state court’s decision, as it was not based on an

unreasonable application of the law or an unreasonable determination of the facts.

28 U.S.C. § 2254(d)(1), (2); see also Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015).

      2. We also defer to the California Court of Appeal’s summary denial of

Gonzalez’s claim that he was tried while actually incompetent because there was a

reasonable basis for the ruling. See Haney v. Adams, 641 F.3d 1168, 1171 (9th Cir.

2011). The evidence before the state court on Gonzalez’s habeas corpus petition

did not definitively prove that he did not understand the proceedings against him or




                                          2
was unable to consult with his attorney. See Godinez v. Moran, 509 U.S. 389, 396

(1993).

      AFFIRMED.




                                        3